Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1 and 11 have been amended; No claims have been added; Claims 4-6 and 14-16 canceled. Claims 1-3, 7-13, and 17-20 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-3, 7, 11-13, 17, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Wu hereafter) (US 20180176962 A1) in view of  INGALE et al. (INGALE hereafter) (US 20190223094 A1) and in further view of 3GPP TS 36.331 (3GPP TS 36.331 hereafter) (3GPP TS 36.331 V14.0.0 (2016-09)).

Regarding claim 1, Wu  teaches, A method for a user equipment (UE), comprising: 
determining by the UE whether a serving cell supports broadcast or multicast service (Wu; Step 602: Acquire a first SI broadcasted by a BS, Par. 0057; The at least one first SIB may include a SIB type 1 (SIB1), Par. 0091 [Note that as per 3GPP standard SIB1 carries listing of other SIBs, shown below]), wherein a system information block (SIB), including one or multiple broadcast or multicast (Wu; the second SI includes … Multimedia Broadcast/Multicast Service (MBMS) related information, information related to mobility procedures for MBMS reception, a MBMS configuration, Par. 0090 [Note that MBMS related SIB is SIB15]), is not broadcasted in the serving cell (Wu; Step 604: Initiate a SI request procedure with the BS to request a second SI, Par. 0058 [Note that SIB15 is not broadcasted without a request]); and 
transmitting in the serving cell by the UE an interest indication for broadcast or multicast if the serving cell supports broadcast or multicast service (Wu; the UE initiates … the data transmission … after the UE completes the SI request procedure, Par. 0041; the data of the data transmission is a … a RRC message (e.g., … MBMS interest indication message), Par. 0092), and wherein the UE does not have the SIB prior to transmitting the interest indication for  broadcast or multicast (Wu; Step 404: Initiate a SI request procedure with the BS to request a second SI, Par. 0037 [Note that since MBMS SIB is not broadcasted, UE does not have the SIB prior to transmitting interest message and hence UE first request MBMS SIB and then send MBMS interest indication message]).  
Wu fails to explicitly teach,
SIB, including one or multiple broadcast or multicast service area identifies; and 
wherein the interest indication by the UE includes at least an identity of a broadcast or multicast service of interest.
However, in the same field of endeavor, INGALE teaches, 
SIB, including one or multiple broadcast or multicast service area identifies (INGALE; It may also seem reasonable to exclude SIBs 13, 15, 18 and 19 since MBMS and D2D are services which are applicable to few UEs 102 which are interested in the service. So, SIBs 13, 15, 18 and 19 can be provided to the UE 102 with dedicated signaling if MBMS and D2D are intended to be provided by next generation RAT, Par. 0149; SIB 15 MBMS SAI list, TABLE 1 [TABLE 1 shows main purpose of a SIB]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu to include the use of dedicated signaling as taught by INGALE in order to provide SIB 15 to UE who is interested in MBMS service (INGALE; Par. 0149).
Wu-INGALE teaches that UE initiates data transmission (which includes MBMS interest indication message) after it completes SI request procedure (acquiring SIB 15 through dedicated signaling), but fails to explicitly teach content of SIB1 and content of MBMS interest indication message,
However, in the same field of endeavor, 3GPP TS 36.331 teaches,
wherein the interest indication by the UE includes at least an identity of a broadcast or multicast service of interest (3GPP TS 36.331; MBMSInterestIndication message … MBMS-ServiceList-r13, Section 6.2.2).
3GPP TS 36.331 also teaches the content of SIB1, “SIBs other than SystemInformationBlockType1 are carried in SystemInformation (SI) messages and mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList included in SystemInformationBlockType1, Section 5.2.1.1; if the UE is interested to receive MBMS services: ... if schedulingInfoList indicates that SystemInformationBlockType15 is present ... acquire SystemInformationBlockType15, Section 5.2.2.4”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu-INGALE to include the use of parameters as taught by 3GPP TS 36.331 in order to determine content of SIB1 and MBMS interest indication message (3GPP TS 36.331; Section 6.2.2 and Section 5.2).

Regarding claim 11, Wu  teaches, A user equipment (UE) comprising: 
a control circuit (Wu; a UE, Par. 0055); 
(Wu; a UE, Par. 0055); 
a memory installed in the control circuit and operatively coupled to the processor (Wu; a UE, Par. 0055); 
wherein the processor is configured to execute a program code stored in the memory (Wu; a UE, Par. 0055) to perform steps comprising: 
determining whether a serving cell supports broadcast or multicast service (Wu; Step 602: Acquire a first SI broadcasted by a BS, Par. 0057; The at least one first SIB may include a SIB type 1 (SIB1), Par. 0091 [Note that as per 3GPP standard SIB1 carries listing of other SIBs, shown below]), wherein a system information block (SIB), including one or multiple broadcast or multicast (Wu; the second SI includes … Multimedia Broadcast/Multicast Service (MBMS) related information, information related to mobility procedures for MBMS reception, a MBMS configuration, Par. 0090 [Note that MBMS related SIB is SIB15]), is not broadcasted in the serving cell (Wu; Step 604: Initiate a SI request procedure with the BS to request a second SI, Par. 0058 [Note that SIB15 is not broadcasted without a request]); and 
transmitting in the serving cell an interest indication for broadcast or multicast if the serving cell supports broadcast or multicast service (Wu; the UE initiates … the data transmission … after the UE completes the SI request procedure, Par. 0041; the data of the data transmission is a … a RRC message (e.g., … MBMS interest indication message), Par. 0092), wherein the UE does not have the SIB prior to transmitting the interest indication for  broadcast or multicast (Wu; Step 404: Initiate a SI request procedure with the BS to request a second SI, Par. 0037 [Note that since MBMS SIB is not broadcasted, UE does not have the SIB prior to transmitting interest message and hence UE first request MBMS SIB and then send MBMS interest indication message]).  
Wu fails to explicitly teach,
SIB, including one or multiple broadcast or multicast service area identifies; and 
wherein the interest indication includes at least an identity of a broadcast or multicast service of interest.
However, in the same field of endeavor, INGALE teaches, 
SIB, including one or multiple broadcast or multicast service area identifies (INGALE; It may also seem reasonable to exclude SIBs 13, 15, 18 and 19 since MBMS and D2D are services which are applicable to few UEs 102 which are interested in the service. So, SIBs 13, 15, 18 and 19 can be provided to the UE 102 with dedicated signaling if MBMS and D2D are intended to be provided by next generation RAT, Par. 0149; SIB 15 MBMS SAI list, TABLE 1 [TABLE 1 shows main purpose of a SIB]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu to include the use of dedicated signaling as taught by INGALE in order to provide SIB 15 to UE who is interested in MBMS service (INGALE; Par. 0149).
Although Wu-INGALE teaches that UE initiates data transmission (which includes MBMS interest indication message) after it completes SI request procedure (acquiring SIB 15 through dedicated signaling), but fails to explicitly teach content of SIB1 and content of MBMS interest indication message,
3GPP TS 36.331 teaches,
wherein the interest indication includes at least an identity of a broadcast or multicast service of interest (3GPP TS 36.331; MBMSInterestIndication message … MBMS-ServiceList-r13, Section 6.2.2).
3GPP TS 36.331 also teaches the content of SIB1, “SIBs other than SystemInformationBlockType1 are carried in SystemInformation (SI) messages and mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList included in SystemInformationBlockType1, Section 5.2.1.1; if the UE is interested to receive MBMS services: ... if schedulingInfoList indicates that SystemInformationBlockType15 is present ... acquire SystemInformationBlockType15, Section 5.2.2.4”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu-INGALE to include the use of parameters as taught by 3GPP TS 36.331 in order to determine content of SIB1 and MBMS interest indication message (3GPP TS 36.331; Section 6.2.2 and Section 5.2).

Regarding claim 2 and 12, Wu-INGALE-3GPP TS 36.331 teaches, The method of claim 1 and  The UE of claim 11 respectively, wherein the UE is in RRC_CONNECTED when the UE transmits the interest indication for broadcast or multicast (Wu; the data of the data transmission is a … a RRC message (e.g., … MBMS interest indication message), Par. 0092).  

Regarding claim 3 and 13, Wu-INGALE-3GPP TS 36.331 teaches, The method of claim 1 and  The UE of claim 11 respectively, wherein the UE determines whether the serving cell supports broadcast or multicast service based on content of a periodic message broadcasted by the serving cell (3GPP TS 36.331; The SystemInformationBlockType1 uses a fixed schedule with a periodicity of 80 ms, Section 5.2.1.2).
  The rational and motivation for adding this teaching of 3GPP TS 36.331 is the same as for Claim 1.

Regarding claim 7 and 17, Wu-INGALE-3GPP TS 36.331 teaches, The method of claim 1 and  The UE of claim 11 respectively, wherein the interest indication for broadcast or multicast indicates whether the UE has the SIB (INGALE; SIB 15 MBMS SAI list, TABLE 1 & 3GPP TS 36.331; MBMSInterestIndication message … MBMS-ServiceList-r13, Section 6.2.2).  
The rational and motivation for adding this teaching of INGALE & 3GPP TS 36.331 is the same as for Claim 1.

Regarding claim 10 and 20, Wu-INGALE-3GPP TS 36.331 teaches, The method of claim 1 and  The UE of claim 11 respectively, further comprising: transmitting a request for the SIB, instead of the interest indication for broadcast or multicast, in the serving cell  (Wu; Step 406: Not initiate a radio resource control (RRC) connection procedure, … or a random access (RA) procedure with the BS, when initiating the SI request procedure with the BS, Par. 0038) if the UE does not have the SIB (Wu; The at least one first SIB may include a SIB type 1 (SIB1), Par. 0091; the second SI includes … Multimedia Broadcast/Multicast Service (MBMS) related information, Par. 0090) and if the serving cell supports broadcast or multicast service (3GPP TS 36.331; SIBs other than SystemInformationBlockType1 are carried in SystemInformation (SI) messages and mapping of SIBs to SI messages is flexibly configurable by schedulingInfoList included in SystemInformationBlockType1, Section 5.2.1.1), wherein the UE is not in RRC_CONNECTED (Wu; Step 406: Not initiate a radio resource control (RRC) connection procedure, … or a random access (RA) procedure with the BS, Par. 0038).
   The rational and motivation for adding this teaching of 3GPP TS 36.331 is the same as for Claim 1.


Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu-INGALE-3GPP TS 36.331 in further view of M. FUJISHIRO et al. (M. FUJISHIRO hereafter) (US 20180035340 A1) and in further view of Zeng et al. (Zeng hereafter) (US 20150071160 A1).

Regarding claim 9 and 19, Wu-INGALE-3GPP TS 36.331 teaches, The method of claim 1 and  The UE of claim 11 respectively. 
	Wu-INGALE-3GPP TS 36.331 fail to explicitly teach,

However, in the same field of endeavor, M. FUJISHIRO teaches,
further comprising: receiving a message (M. FUJISHIRO; In step S405, the eNB 200-1 transmits an "RRC Connection Reconfiguration" message including the "Handover Command" to the UE 100, Par. 0188) after transmitting the interest indication for broadcast or multicast (M. FUJISHIRO; the UE 100 preferably prioritizes transmission of the " MBMS Interest Indication", Par. 0178). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu-INGALE-3GPP TS 36.331 to include the use of RRC Connection Reconfiguration message as taught by M. FUJISHIRO in order to initiate handover (M. FUJISHIRO; Par. 0188).
	Wu-INGALE-3GPP TS 36.331-M. FUJISHIRO fail to explicitly teach,
wherein the message indicates the serving cell does not provide the broadcast or multicast service of interest.
However, in the same field of endeavor, Zeng teaches,
wherein the message indicates the serving cell does not provide the broadcast or multicast service of interest (Zeng; If the MBMS service that interests the user equipment can be received in the local cell or the neighboring cell, the user equipment reports an MBMS service frequency that interests the user equipment to the base station, so that the base station prefers, during handover determining, the MBMS handover of the user equipment to a cell in which the MBMS frequency is located, Par. 0060 [Note that handover is initiated with RRC reconfiguration message]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu-INGALE-3GPP TS 36.331-M. FUJISHIRO to include the use of handover as taught by Zeng in order to ensure that the user equipment continually receives the MBMS service that interests the user equipment (Zeng; Par. 0060).

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                         

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416